Citation Nr: 9918876	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

Entitlement to service connection for a left knee disorder 
and a right shoulder condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1940 to February 
1944.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1993 and later RO decisions that denied service 
connection for status post left knee trauma with degenerative 
changes and status post repair of right rotator cuff tear and 
status post resection of the right clavicle.


REMAND

The veteran asserts that he has a left knee disorder and a 
right shoulder condition due to injuries sustained in 1974 
related to dizziness and falls associated with his service-
connected Meniere's Syndrome.  Various medical opinions and 
statements from his wife in the record support the veteran's 
assertion and/or causally relate other conditions to the 
service-connected Meniere's Syndrome.  A VA letter dated in 
May 1995 links the veteran's right shoulder condition, 
disorders of the right and left knees, arthritis of the 
lumbar spine, and arthritis of the cervical spine to the 
service-connected Meniere's Syndrome.  This document in 
conjunction with other evidence raises claims for service 
connection for a right knee disorder, arthritis of the lumbar 
spine, and arthritis of the cervical spine that are 
"inextricably intertwined" to the claims being considered 
in this appeal, and the claims should be adjudicated 
simultaneously.  EF v. Derwinski, 1 Vet. App. 324 (1991).

While some of the medical evidence links the veteran's right 
shoulder and left knee problems to the service-connected 
Meniere's Syndrome, the medical opinions are not supported by 
a discussion of medical principles as applied to the evidence 
in the veteran's case.  Nor is there any medical evidence in 
the claims folder that refutes the opinions linking the 
veteran's right shoulder and left knee problems to the 
service-connected Meniere's Syndrome.  Under the 
circumstances, the veteran should undergo a VA medical 
examination to determine the nature and extent of the claimed 
disabilities and to obtain opinions as to the etiology of 
these conditions that are supported by findings and a 
discussion of medical principles as applied to the evidence 
in this case.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a right shoulder condition, 
right and left knee disorders, a low back 
disorder, and a cervical spine disorder 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and extent of his 
right shoulder condition, right and left 
knee disorders, low back disorder, and 
cervical spine disability, and to obtain 
opinions as to the etiology of these 
conditions.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
give fully reasoned opinions as to 
whether it as at least as likely as not 
that the veteran's service-connected 
Meniere's Syndrome caused these 
conditions or increased the level of 
these disabilities.  If the service-
connected Meniere's Syndrome aggravated 
these conditions, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should adjudicate the claims for service 
connection for a right knee disorder, a 
low back disorder, and a cervical spine 
disability, and review the claims for 
service connection for a left knee 
disorder and a right shoulder condition.  
The review and adjudication of these 
claims should consider the provisions of 
38 C.F.R. § 3.310(a) (1998) and the 
holding of the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the 
Court) in Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue in order to have 
that issue considered with this appeal.  
38 C.F.R. § 20.302(c) (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






